DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Applicant’s amendments filed 3/14/2022 have been received and reviewed.  The status of the claims is as follows:
	Claims 21-41 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 21-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 21
Claims 21 recites the following:
 “analyzing, by performing image recognition at the server of the video, the interactions or feedback of the second person while the second person experiences the one or more retail products at the second location to generate an analysis specific to the second person”  


assist in promotion or product placements without the help of a guide or virtual travel guide (¶ 36: “Such promotions or product placements may also be automatically introduced by the advertising / promotion / product placement module 216 without the help of a guide or virtual travel guide 108 during a virtual exploration (virtual travel) session based on image recognition technology, GPS technology/data, data/information provided by advertisers, and/or other data collected from the mobile devices and/or wearable devices and/or accessories of the guides or virtual travel guides 108.”)
“to show or provide information on the locations and other points of interests seen in a virtual exploration (virtual travel) session by means of image recognition” (¶44)
Tag recorded videos with attributes (¶54)

None of the recited performance of image recognition includes an analysis of interactions or feedback that is specific to the second person.  Accordingly, the Examiner asserts that such a feature is not supported by the disclosure and appropriate correction is required.


Regarding Claims 22-41
Claims 28 and 35 are parallel in scope to claim 21 and have similar deficiencies.  Dependent claims 22-27, 29-34, and 36-41 inherit the deficiencies of the claims from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 21-23, 26-30, 33-37 and 40-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 21-23, 26-30, 33-37 and 40-41 are directed to a method (process), a system (machine or manufacture), and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claim 21 recites an abstract idea in multiple limitations, including receiving a data file; transmitting the data file; receiving a video, wherein the video characterizes interactions or feedback of a second person while the user experiences one or more products; analyzing by performing image recognition, from the video, the interactions or 
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a process for managing relationships or interactions between people (including social activities and following rules or instructions) and are therefore a method of organizing human activity. More specifically, other than reciting the two devices (in claims 21, 28 and 35) and the further recitation of the processor and memory (in claims 28 and 35) nothing in the claim element precludes the aforementioned steps from practically being performed by a human.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 21 recites the additional elements of: by/from/at a server via a network , a communicator device being used by a first person at a first location, and a video device being used by a second person at a second location remote from the first location, . 
The functions of these elements include receiving, processing and transmitting data. The functions of the elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using a generic computer component. The claimed computer components are merely invoked as tool to perform the abstract idea.  
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements amount to mere instructions to apply the exception using a server, a network, a communicator device, a video device a processor and a memory.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Similar to TLI Communications, the invention merely invokes computers as a tool to perform an existing process.  Use of a computer or other machinery in its ordinary capacity for 
Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  

Claim 22-23, 29-30 and 36-37 merely act to narrow the previously recited abstract idea limitations (i.e. the generation of the personalized suggestion).  For the reasons described above with respect to claims 21, 28 and 35, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim 26, 33 and 40 further recite a purchasing function associated with the video device. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (i.e. enabling user purchase) and are therefore a method of organizing human activity. More specifically, other than reciting that the function is associated with the video device, nothing in the claim element precludes the purchasing function from practically being performed by a human. For the reasons described above with respect to claims 21, 28 and 35, these 

Claim 27, 34 and 41 further recite a payment function associated with the communicator device. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (i.e. enabling user payment) and are therefore a method of organizing human activity. More specifically, other than reciting that the function is associated with the communicator device, nothing in the claim element precludes the purchasing function from practically being performed by a human. For the reasons described above with respect to claims 21, 28 and 35, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than the abstract idea.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 21, 27-28, 34-35 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (U.S. Publication No. 2005/0267826 A1, hereinafter Levy) in view of Pugliese, III et al. (U.S. Pub. No. 2001/0044751 A1, hereinafter Pugliese) and Argue et al. (US 20150112832 A1, hereinafter Argue ‘832).
Regarding Claims 21, 28 and 35
 Levy discloses a telepresence system.  Levy discloses a method comprising: 
receiving, by a server via a network, a data file from a communicator device being used by a first person at a first location (Levy, [0042]: a bi-directional communication channel linking the workstation to the allocated remote system, wherein the communication channel transmits the control information from the workstation to the allocated remote system; Levy, [0045]: a telepresence 
transmitting, from the server via the network, the data file to a video device comprising a camera, the video device being used by a second person at a second location remote from the first location (Levy, [0042]: transmitting the control information to the allocated remote system; Levy FIG 3 [0136] making the connection between the remote device and the telepresence station using the server running the web site as an intermediate communication relay as shown in FIG. 3 [see also Levy, [0055]: remotely controlled systems are located at remote geographic locations from the telepresence workstation (i.e. remote locations can be anywhere the communication network can reach)]);
receiving, by the server via the network, a video from the video device, wherein the video characterizes interactions or feedback of the second person while the second person experiences at the second location; (Levy, [0042]: transmitting the sensory information back from the allocated remote system for conveyance to the user; Levy FIG 3 [0136] making the connection between the remote device and the telepresence station using the server running the web site as an intermediate communication relay as shown in FIG. 3; Levy, 
analyzing, the interactions or feedback of the second person while the second person experiences the one or more retail products at the second location  to generate an analysis specific to the second person; generating, at the server based on the analysis, personalized suggestions for the first person, the personalized suggestions comprising a product placement or advertisement suggestion for the first person by the communicator device (Levy, [0180]: the video data (i.e. video images) directed to the telepresence workstation can be edited before being displayed by the workstation; Levy, [0181]: editing the data may include adding written or graphical information designed to assist the user in his operation, wherein this information may include maps of the remote environment, textual messages describing the state or nature of the object at the remote environment, general advertisements, or specific advertisement for objects on sale at the remote environment; Levy, [0182]: the display could include navigation information…and suggestions such as places to visit, shopping areas, etc.; Levy [0041] the guide or virtual travel guide 108 may ; 
transmitting the personalized suggestions to the communicator device (Levy [0181]  the display may provide the user with a complete merging of virtual and real data as well as providing the user with a GUI interactive environment).

Levy discloses the interactions between the first person and the second person whilst finding and purchasing products, which strongly suggests interactions between the first person and the second person while the second person experience one or more products. However, Levy does not explicitly disclose interaction with retail products.

Pugliese discloses a system and method for displaying and selling goods and services.  Pugliese mores explicitly discloses: receiving a video from the video device, wherein the video characterizes interactions or feedback of a second person while the second person experiences one or more retail products (Pugliese [0059] A ShopLive personal shopper (SLA) who assists shoppers with their shopping experience through ShopLive video technology (i.e. via a live video session); Pugliese[0115] ShopLive Video provides the ability to provide real-time interactive video shopping experiences and provides interaction between a registered ShopLive shopper and a ShopLive Assistant, wherein video enabled interactions also accommodate live voice chat and interactive text chat during the shopping experience; Pugliese [0134] Using the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include communications enabling the experience of or more products as taught by Pugliese, in the interaction between the first person and the second person, as taught by Levy, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so for marketing and selling goods and services using the Internet or other interactive network to support live shopping and selling experience (Pugliese [0002]).

Levy further does not explicitly disclose where the analysis performed. by performing image recognition at the server of the video.
Argue ‘832 teaches that it is known to include performing image recognition on a video to analyze a person’s interaction with a product (see at least ¶15) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention, as taught by Levy, with the analysis via image recognition, as taught by Argue ‘832, since such a modification would have provided a detailed analysis of an entire shopping trip (¶15 of Argue ‘832).

With respect to claim 28, Levy further discloses a system comprising: at least one programmable processor; and a machine-readable medium storing instructions that, when executed by the at least one processor, cause the at least one programmable processor to perform operations (Levy [0061] [0068] [0136]-[0137], [0140] FIG. 2-3 The actual software running this interface can be located either on the remote controlled system, on the telepresence station or on the server that supports the web site on which the user logs on to obtain telepresence services).  

With respect to claim 35, Levy further discloses a non-transitory computer program product storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations (Levy [0061] [0068] [0136]-[0137], [0140] FIG. 2-3 The actual software running this interface can be located either on the remote controlled system, on the telepresence station or on the server that supports the web site on which the user logs on to obtain telepresence services). 


Regarding Claims 27, 34 and 41
Levy further discloses:
enabling the communicator device to allow the first person to pay for participation of the user (Levy, [0093]-[0096]: the business transaction process may be centralized and controlled by a central location; Levy, [0142]-[0143]: at ; and permitting the first person to pay via one or more options comprising at least one of cash, one or more credit cards, one or more bank transfers, one or more intermediaries, one or more payment systems, one or more mobile payments, one or more email payments, or one or more virtual currencies (Levy [0116] billing can be completed via credit card).

Pugliese, as shown above, further discloses that the user participation may further include experiencing the one or more products (Pugliese [0059] A ShopLive personal shopper (SLA) who assists shoppers with their shopping experience through ShopLive video technology (i.e. via a live video session); Pugliese [0144] The SLA is able to perform product and merchant searches on behalf of the shopper; answer questions, assist with mission definition and other session functions as required)[see also Pugliese  [0010] the item may be displayed for the shopper from different views, described (e.g. texture) and compared (e.g. similar products)].





4.	Claim(s) 22-23, 29-30 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Pugliese and Argue ‘832, as applied above, and further in view of Beckett et al. (U.S. Publication No. 2014/0213304 A1, hereinafter Beckett).
Regarding Claims 22, 29 and 36
Levy further discloses:
wherein the generating of the personalized suggestions for the first person comprises:  generating the personalized suggestions based on the real-time interactive visualization (Levy, [0180]: the video data (i.e. video images) directed to the telepresence workstation can be edited before being displayed by the workstation (i.e. live streaming or pre-recorded video); Levy, [0181]: editing the data may include adding written or graphical information designed to assist the user in his operation, wherein this information may include maps of the remote environment, textual messages describing the state or nature of the object at the remote environment, general advertisements, or specific advertisement for objects on sale at the remote environment; Levy, [0182]: the display could include suggestions such as shopping areas; Levy [0181]  the display may provide the user with a complete merging of virtual and real data as well as providing the user with a GUI interactive environment; Levy [0041] the guide or virtual travel guide 108 may choose to incorporate a promotion or product placement for the viewer or virtual traveler 102 to view during a virtual exploration (virtual travel) session based on information provided to the guide or .

While Levy discloses the generation of personalized suggestions based on user data, it does not necessarily disclose tracking the movements of users while the second person experience one or more products.

Pugliese discloses wherein the generating of the personalized suggestions for the first person comprises:  tracking movements of the second person while experiencing the one or more products  (Pugliese [0013] ShopLive has a composite data base of shopper's preferences and buying habits and from this data creates a profile (i.e. characteristics, interests, preferences, psychographics) from which special offers can be made for sales, limited stock items, promotions, or to meet a designated preference or request; Pugliese [0079] Events provide a standard method of tracking the activities of a shopper during a shopping session. They provide a chronological history of the shopper's activities during a session and include, shopper entered search criteria, record of merchant visits, and requests for assistance, purchases and shopping cart activity (i.e. characteristics, interests, preferences, psychographics, virtual exploration sessions, locations, interactions, selections, intent, payments, purchases, movements of the user); Pugliese [0100] the shopping system data domain contains all the temporary data related system data maintained by ShopLive during active shopping sessions; Pugliese [0100] shopping session logs are used by the application to update shopper profiles, shopping activity and trends; Pugliese [0100] this data consists of 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include movement tracking, as taught by Pugliese, in the system of Levy and Pugliese, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to support live shopping and selling experience (Pugliese [0002]).

While the combination of Levy in view of Pugliese and Argue ‘832 disclose the generation of a visualization of a remote environment (including a map, see above) and the tracking of movements in a remote environment for generating/presenting personalized suggestions, the combination does not explicitly discloses an interactive visualization that indicates current and past movements of the user.

Beckett discloses a mobile device for creating, managing and sharing location information.  Becket discloses: generating a real-time interactive visualization that indicates current and past movements of the second person (Beckett, [0039]: the processor 110 coupled to the memory 120, 130 enables the device to perform an action (e.g. sharing the location) with respect to the breadcrumb location when the mobile device 100 has moved away from the breadcrumb location, i.e. when the device has moved to a new current location; Beckett, [0039]: the display 150 is used for displaying a map presenting both a current location indicator (which may be an avatar of the user) representing the current location of the mobile device and one or more breadcrumb location indicators representing respective breadcrumb locations representing recent locations that were recorded or saved as such by the device, either automatically or in response to user input; Beckett, [0043], figs. 4 & 5: the mobile device 100 displays breadcrumb locations representing current and recent recorded locations of the mobile device (indicated by interactive breadcrumb location indicators).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include location mapping, as taught by Beckett, in the tracking and recommendation system of Levy in view of Pugliese and Argue ‘832, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because improved technologies for 

Regarding Claims 23, 30 and 37
Levy further discloses:
including the personalized suggestions for the first person in the video (Levy, [0180]: the video data (i.e. video images) directed to the telepresence workstation can be edited before being displayed by the workstation; Levy, [0181]: editing the data may include adding written or graphical information designed to assist the user in his operation, wherein this information may include maps of the remote environment, textual messages describing the state or nature of the object at the remote environment (i.e. text), general advertisements (i.e. ads), or specific advertisement for objects on sale at the remote environment (i.e. location-aware promotions and product placements); Levy, [0182]: the display could include navigation information…and suggestions such as places to visit, shopping areas, etc.; Levy [0038] the guides or virtual travel guides 108 may use the advertising/promotion/product placement module 216 prior to a virtual exploration (virtual travel) session to find and select one or more advertisements that they may be able to incorporate during their upcoming virtual travel sessions; Levy [0041] the guide or virtual travel guide 108 may choose to incorporate a promotion or product placement for the viewer or virtual traveler 102 to view during a virtual exploration (virtual travel) session based on information provided to the guide or virtual travel guide 108 in real-time by the .




5.	Claim(s) 24, 31 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Pugliese and Argue ‘832, as applied above, and further in view of Van Wie et al. (U.S. Publication No. 2009/0113053 A1).
Levy in view of Pugliese and Argue ‘832, as shown above, disclose the communication of video data (Levy [0056]), but does not explicitly recite the separation, transmission and combining of video packets.

Van Wei discloses automated real-time data stream switching in a shared virtual communication environment.  Van Wei discloses:
separating data packets within the video (Van Wie [0062] FIG. 4 shows an exemplary embodiment of the network node 52 that includes an exemplary set 66 of sources and an exemplary set 68 of sinks (e.g. audio, video, chat); Van Wie [0119] The TCP portion of the protocol provides the transport function by breaking a message into smaller packets; Van Wie [0174] locally generated audio data, video data, and chat data typically are captured, encoded, and packetized into packets (e.g., RTP packets), which are sent out to the network 58; Van Wie [0125] Each of these streams is packetized into packets by the area clients 52-56);
assigning the data packets to a plurality of channels associated with at least one of a first network connecting the [first] device to the Internet or a second network connecting the [second] device to the Internet, wherein the separated data packets are assigned to the plurality of channels based on a continuous assessment of latency of data transmission within one or more of the plurality of channels (Van Wie [0046] A "real-time data stream" is data that is structured and processed in a continuous flow and is designed to be received with no delay or only imperceptible delay; Van Wie [0057] FIG. 2A The communications network 58 may be a local area network (LAN) or a global communication network (e.g., the Internet). The network nodes 52-56 are represented by respective computers [see also Van Wei [0119]-[0120]]; Van Wie [0061] FIG. exemplary sets of real-time data stream connections between the sources and sinks of the three network nodes 52-56 in an embodiment of a shared virtual area communication environment; Van Wie [0062] FIG. 4 shows an exemplary embodiment of the network node 52 that includes an exemplary set 66 of sources and an exemplary set 68 of sinks (e.g. audio, video, chat); Van Wie [0125] each packet includes a header that contains a source identifier field that identifies the source of the packet, a sequencing number, and other information; Van Wie [0180]-[0181] The connection framework provided by these embodiments enables the transmitting and recipient network nodes to make dynamic decisions about how to use the available bandwidth for the set of streams that are needed at any given time between two nodes, in the context of the requirements for bandwidth amongst all of the links for each node. Reducing or increasing the bit rate for a voice channel while increasing or decreasing the amount of bandwidth dedicated to a simultaneous file transfer or a video feed are examples of this allocation decision making process [see also Van Wie [0184], [0197] illustrative example]; Van Wie [0203] FIG. 17 the area server 64 
transmitting, over the plurality of channels, the data packets with meta data indicating information regarding sequence of each packet within the video; and combining the transmitted data packets from different channels of the plurality of channels based on the meta data (Van Wie [0216] The area server 64 generates from the received data stream sets 282-286 respective sets 288, 290, 292 of stream mixes, where each set 288-292 includes the real-time data stream types (e.g., audio, video, chat, and motion data) that are required by a respective one of the area client nodes 52-56. In this process, the area server 64 separates the incoming real-time data stream packets by type (e.g., video, audio, chat, motion data, and control) and by the source identifier, and reassembles the packets by sequence number; Van Wie [0218] [0221] [0224] [0228] Each of the streams is packetized into packets, each of which includes a header that contains a source identifier field that identifies the source of the packet, a sequencing number, and other information).

.




6.	Claim(s) 25, 32 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Pugliese and Argue ‘832, as applied above and further in view of Liu et al. (U.S. Pub. No. 2009/0319845 A1).
Levy discloses that information collected by the sensors at the remotely controlled system is packed and communicated to the user via the communication network and the telepresence workstation (Levy [0056]), but does not speak to the subsequent image correction associated with missing data packets.

Liu discloses a method and apparatus for recovering from loss of an original data packet.  Liu discloses:
performing image correction within the video in response to one or more missing data packets in the video, wherein the image correction is performed by using at least one of: a data packet before the missing data packet, or a data packet after the missing data packet (Liu [0038] FIG. 3b An Ethernet/WLAN interface 335 receives video sequence data (data packets) from both a normal multicast group and a delayed multicast group; Liu [0038] The protocol stack 340 separates the received video sequence data into a normal video packet stream and a delayed video packet stream and communicates the normal video packet stream and the delayed video packet stream to an error detection and correction module 345; Liu [0038] Error detection is performed by the error detection and correction module 345 to determine 

One of ordinary skill in the art would have recognized that applying the image correction technique of Liu to the video communication of Levy in view of Pugliese and Argue ‘832 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Liu to the teaching of Levy in view of Pugliese and Argue ‘832  would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the detection of packet loss in video transmission. Further, applying image correction to the video communication system of Levy in view of Pugliese and Argue ‘832 would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for higher quality video stream.



7.	Claim(s) 26, 33 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Pugliese and Argue ‘832, as applied above, and further in view of Argue et al. (U.S. Publication No. 2014/0149160 A1, hereinafter Argue ‘160).
Levy further discloses enabling the video device to provide a real-time ability to the first person to make purchases of the one or more products (Levy, [0142]-[0143]: at the end of the telepresence session, the server running the web site software performs the billing by retrieving the amount of time and/or services used up in the transaction, either from its own database (if it has been kept apprised of the operation as in a three way link configuration for example) and/or from the remote device and/or from the telepresence station [see also Levy, [0136], fig. 3; Levy [0158] The human assistant listens to the instructions by means of earphones 35 for example, and responds to the voice command by moving his video cell phone 31 accordingly, wherein the instructions may include but are not restricted to commands such as … purchase the painting, bargain on the price, etc. . . .]).  See also Pugliese, which discloses that the SLA can facilitate the purchase of the one or more products (Pugliese, abstract, the SLA can also check product availability and help complete the purchase as in a normal sales transaction).

While the combination of Levy in view of Pugliese and Argue ‘832, disclose enabling the user to make a purchase of the one or more products, it does not explicitly recite that the purchase is made via the video device.

through the video device (Argue ‘160 [0076] FIG. 10 illustrates a method 1000 that may be performed by a POS 106a, 106b that is participating in methods such as those described hereinabove, wherein some or all of the steps of the method 1000 may be performed by a server system 102a or user device 104a, 104b; Argue ‘160 [0079] The transaction may then be conducted 1008 in the traditional matter with items being added to an order and payment being received from the agent; Argue ‘160 [0079] The transaction data may then be transmitted 1010 to a server for archiving and for processing according to the other methods described herein, such as for verifying completion of the task in order to transfer funds to escrow or authorize release of funds to the agent or online task delegation service).
It would have been obvious to one of ordinary skill in the art at the time of filing to include purchase capability via an agent device, as taught by Argue ‘160, in the product purchase of Levy in view of Pugliese and Argue ‘832, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to provide an improved approach for delegating shopping tasks both with and without use of a general purpose online task delegation service (Argue ‘160 [0005]).



Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the previously applied 35 USC 112 rejections have been fully considered, and are persuasive in light of the present amendments.  However, the present amendments facilitate a new grounds of rejection under 35 USC 112, as set forth above.
Applicant’s arguments with respect to the 35 USC 101 rejection have been fully considered, but they are not persuasive.  Applicant broadly asserts that the present amendments overcome the rejection.  However, the present amendments merely serve to further apply the recited abstract idea to additional generic technology.  Accordingly, such application does not render the claimed invention eligible. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/           Primary Examiner, Art Unit 3625